Citation Nr: 0636966	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting period for the 
spouse of the veteran beyond December 1, 1978 for Dependence 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran's period of active service has not been verified.  
The appellant is the spouse of the veteran.  The veteran was 
granted a 100 percent permanent and total disability rating 
in 1968.  The appellant claims DEA benefits based upon her 
status as the spouse of the veteran.  

This matter originates before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision of the Department 
of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO) that determined that the appellant was not entitled to 
DEA benefits under Chapter 35 because the delimiting date for 
those benefits had expired.  The appellant perfected an 
appeal of that decision and its is now ready for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A brief outline of the facts and overview of the pertinent 
laws and regulations may be helpful to an understanding of 
the necessity for a remand in this case.  

The veteran was awarded a 100 percent total and permanent 
disability rating, effective from July 1, 1968.  He was 
notified of that rating in a letter dated December 1, 1968.  
At that time, he was married to his first spouse, who 
subsequently came into receipt of DEA benefits.  

The veteran married the appellant, his second spouse, in 
November 2000.  The appellant filed for DEA benefits in March 
2003.  In a March 2003 administrative decision, the RO denied 
the claim, finding that DEA benefits were only payable for a 
period of 10 years following the date that eligibility was 
established.  

The beginning date of the 10-year period of eligibility for a 
spouse of a veteran with a permanent and total disability 
evaluation effective after November 30, 1968, is the 
effective date of the evaluation or the date of notification 
of such evaluation, whichever is more advantageous to the 
spouse.  38 U.S.C.A. § 3512(b)(1)(A) (West 2002); 38 C.F.R. § 
21.3046(a)(2)(ii) (2006).

The appellant contends that her eligibility falls under an 
exception found in the implementing Manual provisions, of 38 
C.F.R. § 21.3046(a), namely, Veterans Benefits Administration 
Manual M22-4, Part VII Paragraph 1.05a.  M22-4, Part VII 
Paragraph 1.05a provides that while normally, a second spouse 
gets the first spouse's delimiting date, there is one 
exception that if the veteran loses his or her service-
connected permanent and total evaluation, and later has this 
rating reestablished.  The spouse (at the time of such 
restoration) gets a new delimiting date based on the 
notification to the veteran.  The appellant contends that the 
veteran had established a business in the 1990's thereby 
losing his 100 percent permanent and total status, and that 
he did not regain it until 2002 when his business was closed.  
She argues that, as the second spouse of the veteran, the 
beginning date of her eligibility for DEA benefits should be 
reestablished as of the date that the veteran's permanent and 
total evaluation was restored.  

The Board's review includes the evaluation of the evidence of 
record.  Without the actual claims folder for review, this 
cannot be accomplished.  

Since September 2005 to the present, the Board has attempted 
to obtain the veteran's claims file administratively without 
success.   Thus, the Board has no choice but to remand this 
matter for the purpose of obtaining the veteran's claims 
folder so that it can review all of the pertinent evidence of 
record prior to making a decision on the appellant claim.  In 
this case, that evidence includes not only the VA education 
folder that was provided to the Board for initial review, but 
the veteran's claims folder as well.  

Accordingly, this case is REMANDED for the following:

1.  The AMC should attempt to locate and 
associate the veteran's claims file with 
the VA education folder.  Given that the 
veteran and the appellant appear to be 
residents of Arizona, the AMC must search 
for the claims folder not only at the 
Muskogee, Oklahoma RO, but also at the 
Phoenix, Arizona RO, and any other 
logical VA locations.  

2.  After undertaking any development 
deemed essential, the AMC should 
readjudicate the claim of entitlement to 
an extension of the delimiting period for 
the spouse of the veteran beyond December 
1, 1978 DEA) benefits under Chapter 35, 
Title 38, United States Code.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case, including both the veteran's claims 
folder and the VA education folder, should be returned to the 
Board for final appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C.A. §§ 5109B, 
7112.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



